11/11/2019                    Case 0:19-cv-60270-RKA Document 30-1ECFEntered
                                                                      Western District
                                                                                on FLSDof Wisconsin
                                                                                               Docket 11/17/2019 Page 1 of 9
                                                                                                               CLOSED,PROTECTIVE_ORDER,UA

                                                                     U.S. District Court
                                                            Western District of Wisconsin (Madison)
                                                        CIVIL DOCKET FOR CASE #: 3:18-cv-00330-wmc


 Static Media LLC v. Leader Accessories LLC                                                Date Filed: 05/07/2018
 Assigned to: District Judge William M. Conley                                             Date Terminated: 08/30/2019
 Referred to: Magistrate Judge Stephen L. Crocker                                          Jury Demand: Both
 Cause: 35:271 Patent Infringement                                                         Nature of Suit: 830 Patent
                                                                                           Jurisdiction: Federal Question
 Plaintiff
 Static Media LLC                                                            represented by Elijah Byrnes Van Camp
                                                                                            DeWitt LLP
                                                                                            2 E. Mifflin Street, Ste. 600
                                                                                            Madison, WI 53703
                                                                                            608-252-9275
                                                                                            Fax: 608-252-9243
                                                                                            Email: evc@dewittllp.com
                                                                                            LEAD ATTORNEY
                                                                                            ATTORNEY TO BE NOTICED

                                                                                           Harry E. Van Camp
                                                                                           DeWitt LLP
                                                                                           2 E. Mifflin Street, Ste. 600
                                                                                           Madison, WI 53703
                                                                                           608-252-9336
                                                                                           Fax: 608-252-9243
                                                                                           Email: hvc@dewittllp.com
                                                                                           LEAD ATTORNEY
                                                                                           ATTORNEY TO BE NOTICED

                                                                                           Vincent Bushnell
                                                                                           FisherBroyles, LLP
                                                                                           P.O. Box 170398
                                                                                           Atlanta, GA 30317
                                                                                           678-902-7190

https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?120751029029042-L_1_0-1                                                                1/9
11/11/2019                    Case 0:19-cv-60270-RKA Document 30-1ECFEntered
                                                                      Western District
                                                                                on FLSDof Wisconsin
                                                                                               Docket 11/17/2019 Page 2 of 9
                                                                                              Email: vincent.bushnell@fisherbroyles.com
                                                                                              ATTORNEY TO BE NOTICED


 V.
 Defendant
 Leader Accessories LLC                                                        represented by Jen-Feng Lee
                                                                                              LT Pacific Law Group LLP
                                                                                              17800 Castleton Street
                                                                                              Suite 560
                                                                                              Industry, CA 91748
                                                                                              626-810-7200
                                                                                              Fax: 626-810-7300
                                                                                              Email: jflee@ltpacificlaw.com
                                                                                              LEAD ATTORNEY
                                                                                              ATTORNEY TO BE NOTICED

                                                                                              Michael J. Modl
                                                                                              Axley Brynelson, LLP
                                                                                              Two East Mifflin Street, Ste. 200
                                                                                              P.O. Box 1767
                                                                                              Madison, WI 53701
                                                                                              608-257-5661
                                                                                              Fax: 608-257-5444
                                                                                              Email: mmodl@axley.com
                                                                                              ATTORNEY TO BE NOTICED

                                                                                              Rodney W. Kimes
                                                                                              Bolgrien, Koepke & Kimes, S.C.
                                                                                              542 E. Grand Ave.
                                                                                              Beloit, WI 53511
                                                                                              608-365-7702
                                                                                              Fax: 608-365-3263
                                                                                              Email: rkimes@bolgrienlaw.com
                                                                                              ATTORNEY TO BE NOTICED


  Date Filed             #    Docket Text
  05/07/2018             1 PATENT COMPLAINT against Leader Accessories LLC ( Filing fee $ 400 receipt number 0758-2241698.) PATENTS AT

https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?120751029029042-L_1_0-1                                                                   2/9
11/11/2019                     Case 0:19-cv-60270-RKA Document 30-1ECFEntered  Western District
                                                                                         on FLSDof Wisconsin
                                                                                                        Docket 11/17/2019 Page 3 of 9
                              ISSUE: Patent # D711,400, issued 11/15/16, held by Static Media LLC, filed by Static Media LLC, (Attachments:
                              # 1 Exhibit A - D400 Patent,
                              # 2 JS-44 Civil Cover Sheet,
                              # 3 Report on Filing Patent/Trademark Action,
                              # 4 Summons) (Van Camp, Harry) (Entered: 05/07/2018)
  05/07/2018             2 Corporate Disclosure Statement by Plaintiff Static Media LLC. (Van Camp, Harry) (Entered: 05/07/2018)
  05/08/2018                  Case randomly assigned to District Judge William M. Conley and Magistrate Judge Stephen L. Crocker. (kwf) (Entered:
                              05/08/2018)
  05/08/2018                  Standard attachments for District Judge William M. Conley required to be served on all parties with summons or waiver of
                              service: NORTC, Corporate Disclosure Statement. (kwf) (Entered: 05/08/2018)
  05/08/2018             3 Summons Issued as to Leader Accessories LLC. (kwf) (Entered: 05/08/2018)
  05/08/2018             4 Report on Filing of Patent or Trademark Action. Copy provided to the US Patent and Trademark Office electronically. (kwf)
                           (Entered: 05/08/2018)
  06/20/2018             5 Motion to Admit Jen-Feng Lee Pro Hac Vice. ( Pro Hac Vice fee $ 100 receipt number 0758-2266377.) by Defendant Leader
                           Accessories LLC. Motions referred to Magistrate Judge Stephen L. Crocker. (Lee, Jen-Feng) (Entered: 06/20/2018)
  06/20/2018             6 ** TEXT ONLY ORDER **
                           ORDER granting 5 Motion to Admit Jen-Feng Lee Pro Hac Vice. Signed by Magistrate Judge Peter A. Oppeneer on 6/20/2018.
                           (lak) (Entered: 06/20/2018)
  06/20/2018             7 ANSWER with Jury Demand by Defendant Leader Accessories LLC, (Attachments:
                           # 1 Certificate of Service) (Kimes, Rodney) Modified on 6/21/2018. (lak) (Entered: 06/20/2018)
  06/20/2018             8 Corporate Disclosure Statement by Defendant Leader Accessories LLC. (Kimes, Rodney) (Entered: 06/20/2018)
  06/21/2018                  Set Telephone Pretrial Conference: Telephone Pretrial Conference set for 7/24/2018 at 02:30 PM before Magistrate Judge
                              Stephen L. Crocker. Counsel for Plaintiff responsible for setting up the call to chambers at (608) 264-5153. [Standing Order
                              Governing Preliminary Pretrial Conference attached] (voc) (Entered: 06/21/2018)
  06/21/2018             9 Notice of Appearance filed by Vincent Bushnell for Plaintiff Static Media LLC. (Bushnell, Vincent) (Entered: 06/21/2018)
  07/13/2018                  Set Telephone Pretrial or Status Conference: Telephone Pretrial Conference set for 7/24/2018 at 02:30 PM rescheduled to
                              7/26/2018 at 01:30 PM to accommodate the court's calendar. Counsel for Plaintiff remains responsible for setting up the call to
                              chambers at (608) 264-5153. (cak) (Entered: 07/13/2018)
  07/23/2018           10 Joint Report of Rule 26(f) Planning Meeting. (Van Camp, Harry) (Entered: 07/23/2018)
  07/26/2018                  Minute Entry for proceedings held before Magistrate Judge Stephen L. Crocker: Telephone Preliminary Pretrial Conference
                              held on 7/26/2018 [:10] (cak) (Entered: 07/26/2018)

https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?120751029029042-L_1_0-1                                                                                         3/9
11/11/2019                 Case 0:19-cv-60270-RKA Document 30-1ECFEntered    Western District
                                                                                       on FLSDof Wisconsin
                                                                                                      Docket 11/17/2019 Page 4 of 9
  07/27/2018           11 Standing Order Relating to the Discovery of Electronically Stored Information in a Complex Civil Lawsuit. Signed by
                          Magistrate Judge Stephen L. Crocker on 7/27/2018. (kwf) (Entered: 07/27/2018)
  07/27/2018           12 Pretrial Conference Order - Preliminary Pretrial Packet in cases assigned to District Judge William M. Conley attached.
                          Amendments to Pleadings due 9/7/2018. Motions Requesting Claims Construction due 3/15/2019. Dispositive Motions due
                          3/15/2019. Settlement Letters due 6/28/2019. Motions in Limine due 7/12/2019, Responses 7/26/2019. Final Pretrial
                          Conference set for 8/6/2019 at 4:00 PM. Jury Selection and Trial set for 8/19/2019 at 9:00 AM. Signed by Magistrate Judge
                          Stephen L. Crocker on 7/27/2018. (kwf) (Entered: 07/27/2018)
  09/14/2018           13 Joint Motion for Protective Order by Plaintiff Static Media LLC, (Attachments:
                          # 1 Text of Proposed Order) (Van Camp, Harry) Modified on 9/19/2018. (lak) (Entered: 09/14/2018)
  09/14/2018           14 ** TEXT ONLY ORDER **
                          The parties' stipulated protective order 13 is accepted and entered as the court's order. Signed by Magistrate Judge Stephen L.
                          Crocker on 9/14/2018. (kwf) Modified on 9/14/2018. (arw) (Entered: 09/14/2018)
  01/02/2019           15 Stipulation to Extend Case Management Dates by Defendant Leader Accessories LLC. (Kimes, Rodney) (Entered: 01/02/2019)
  01/02/2019           16 Exhibit to 15 Stipulation filed by Leader Accessories LLC. Proposed Order. (Kimes, Rodney) Modified on 1/3/2019. (lak)
                          (Entered: 01/02/2019)
  01/03/2019           17 ** TEXT ONLY ORDER **
                          The parties report that they are behind with their discovery and would like the March 15, 2019 dispositive motion deadline
                          extended five weeks. The court cannot grant this request and keep the August 19, 2019 trial date. That said, the court has a jury
                          trial slot open on October 21, 2019. If the parties can try this case on that date, then they may have their requested extension. If
                          not, then the court can only extend the summary judgment motion deadline two weeks, to March 29, 2019. Not later than
                          January 10, 2019, the parties are to report jointly which path they wish to take. Signed by Magistrate Judge Stephen L. Crocker
                          on 1/3/2019. (kwf) (Entered: 01/03/2019)
  01/07/2019           18 Stipulation Regarding Case Deadlines and Jury Trial by Plaintiff Static Media LLC. (Van Camp, Harry) Modified on 1/8/2019.
                          (lak) (Entered: 01/07/2019)
  01/08/2019           19 ** TEXT ONLY ORDER**
                          The parties have accepted the court's offer of an October 21, 2019 trial date, see Stipulation, dkt. 18 , so that is the new trial
                          date. The remainder of the existing schedule is changed to the dates suggested by the parties in their stipulation with these
                          exceptions: settlement letters are due by August 16, 2019; disclosures for the final pretrial conference are due by August 30,
                          2019, with responses due by September 20, 2019. The final pretrial conference is moved to Wednesday, October 2, 2019 at 3:00
                          p.m. Signed by Magistrate Judge Stephen L. Crocker on 1/8/2018. (kwf) (Entered: 01/08/2019)
  02/27/2019           20 Notice of Appearance filed by Michael J. Modl for Defendant Leader Accessories LLC. (Modl, Michael) (Entered: 02/27/2019)
  04/17/2019           21 Deposition of Gary M. Glazer taken on January 24, 2019. (Sealed Document) (Modl, Michael) (Entered: 04/17/2019)
  04/17/2019           22 Deposition of Anthony J. DoVale, Jr. taken on January 24, 2019. (Sealed Document) (Modl, Michael) (Entered: 04/17/2019)

https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?120751029029042-L_1_0-1                                                                                          4/9
11/11/2019                Case 0:19-cv-60270-RKA Document 30-1ECFEntered    Western District
                                                                                      on FLSDof Wisconsin
                                                                                                     Docket 11/17/2019 Page 5 of 9
  04/18/2019           23 Motion to Seal Document by Plaintiff Static Media LLC. Motions referred to Magistrate Judge Stephen L. Crocker. (Van Camp,
                          Harry) (Entered: 04/18/2019)
  04/18/2019           24 Motion to Compel by Plaintiff Static Media LLC. Motions referred to Magistrate Judge Stephen L. Crocker. Response due
                          4/25/2019. (Attachments:
                          # 1 Exhibit A - Placeholder for Deposition of Chin) (Van Camp, Harry) Modified on 4/19/2019. (lak) (Entered: 04/18/2019)
  04/18/2019           25 Disregard. See 35 . (Sealed Document) Modified on 4/18/2019. (lak) (Entered: 04/18/2019)
  04/18/2019           26 Declaration of Vincent Bushnell filed by Plaintiff Static Media LLC re: 24 Motion to Compel, (Attachments:
                          # 1 Exhibit 1 - First Interrogatories,
                          # 2 Exhibit 2 - Response to First Interrogatories,
                          # 3 Exhibit 3 - 3.29.19 Email,
                          # 4 Exhibit 4 - Redacted Spreadsheet (See 27 for Spreadsheet.) ,
                          # 5 Exhibit 5 - 4.3.19 Email) (Van Camp, Harry) Modified on 4/18/2019. (lak) (Entered: 04/18/2019)
  04/18/2019           27 Exhibit to 26 Declaration re: 24 Motion to Compel, filed by Static Media LLC, (Sealed Document) (Van Camp, Harry)
                          Modified on 4/18/2019: Linked to the pending motion. Redacted version attached to 26 . (lak) (Entered: 04/18/2019)
  04/18/2019           28 MOTION FOR SUMMARY JUDGMENT of Invalidity, or in the Alternative, Non-Infringement by Defendant Leader
                          Accessories LLC. Brief in Opposition due 5/9/2019. Brief in Reply due 5/20/2019. (Modl, Michael) (Entered: 04/18/2019)
  04/18/2019           29 Brief in Support of 28 Motion for Summary Judgment by Defendant Leader Accessories LLC. (Modl, Michael) (Entered:
                          04/18/2019)
  04/18/2019           30 Proposed Findings of Fact filed by Defendant Leader Accessories LLC re: 28 Motion for Summary Judgment. (Modl, Michael)
                          (Entered: 04/18/2019)
  04/18/2019           31 Declaration of Wayne Chin filed by Defendant Leader Accessories LLC re: 28 Motion for Summary Judgment. (Modl,
                          Michael) (Entered: 04/18/2019)
  04/18/2019           32 Declaration of Jen-Feng Lee filed by Defendant Leader Accessories LLC re: 28 Motion for Summary Judgment, (Attachments:
                          # 1 Exhibit AA - Copy of Design Patent '400,
                          # 2 Exhibit BB - 1/8 Letter from Jeff Lee,
                          # 3 Exhibit CC - Independent Patent Counsel Opinion,
                          # 4 Exhibit DD - Invalidity Report of Expert Ronald Kemnitzer (Also see 33 .),
                          # 5 Exhibit EE - Non-Infringement Report by Expert Ronald Kemnitzer (Also see 34 .),
                          # 6 Exhibit FF - Prosecution File of the '400 Patent,
                          # 7 Exhibit GG-1 - Excerpts of Gary Glazer Deposition (See 21 for Complete Deposition in Condensed Format.),
                          # 8 Exhibit GG-2 - Excerpts of Anthony J. DoVale Deposition (See 22 for Complete Deposition filed in Condensed Format.)
                          (Modl, Michael) Modified on 4/19/2019. (lak) (Entered: 04/18/2019)
  04/18/2019           33 Expert Report of Ronald B. Kemnitzer Regarding Invalidity by Defendant Leader Accessories LLC. (Modl, Michael) (Entered:
                          04/18/2019)

https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?120751029029042-L_1_0-1                                                                                5/9
11/11/2019                 Case 0:19-cv-60270-RKA Document 30-1ECFEntered Western District
                                                                                    on FLSDof Wisconsin
                                                                                                   Docket 11/17/2019 Page 6 of 9
  04/18/2019           34 Expert Report of Ronald B. Kemnitzer Regarding Non-Infringement by Defendant Leader Accessories LLC. (Modl, Michael)
                          (Entered: 04/18/2019)
  04/19/2019           35 Deposition of Wayne Allan Chin taken on 02/13/2019, (Sealed Document) (Attachments:
                          # 1 Exhibit 1 - Notice of Deposition,
                          # 2 Exhibit 4 - All Sales Spreadsheet,
                          # 3 Exhibit 5 - Amazon Sales Spreadsheet,
                          # 4 Exhibit 6 - eBay Sales Spreadsheet,
                          # 5 Exhibit 7 - Walmart Sales Spreadsheet) (Van Camp, Harry) Modified on 4/19/2019. (lak) (Entered: 04/19/2019)
  04/19/2019                  Set Deadlines and Hearings re: 24 Motion to Compel. Telephone Motion Hearing set for 4/30/2019 at 3:00 PM before
                              Magistrate Judge Stephen L. Crocker. Counsel for Plaintiff responsible for setting up the call to chambers at (608) 264-5153.
                              (kwf) (Entered: 04/19/2019)
  04/19/2019           36 ** TEXT ONLY ORDER **
                          ORDER granting 23 Motion to Seal Document. Signed by Magistrate Judge Stephen L. Crocker on 4/19/2019. (kwf) (Entered:
                          04/19/2019)
  04/25/2019           37 Brief in Opposition by Defendant Leader Accessories LLC re: 24 Motion to Compel, filed by Static Media LLC. (Modl,
                          Michael) (Entered: 04/25/2019)
  04/25/2019           38 Declaration of Jen-Feng Lee filed by Defendant Leader Accessories LLC in Opposition re: 24 Motion to Compel, (Sealed
                          Document) (Attachments:
                          # 1 Exhibit 1 - License and Royalty Agreement,
                          # 2 Exhibit 2 - First Amendment) (Modl, Michael) Modified on 4/25/2019. (lak) (Entered: 04/25/2019)
  04/25/2019           39 Redaction to 39 Declaration filed by Defendant Leader Accessories LLC, (Attachments:
                          # 1 Exhibit 1 - Filed Under Seal,
                          # 2 Exhibit 2 - Filed Under Seal) (Modl, Michael) Modified on 4/25/2019. (lak) (Entered: 04/25/2019)
  04/26/2019           40 ** TEXT ONLY ORDER **
                          In the July 27, 2018 Preliminary Pretrial Conference Order, the court set the discovery cutoff for January 16, 2019 -- a date
                          proposed jointly by the parties -- and told the parties that all discovery must be completed no later than this date. Dkt. 12 at 2.
                          The court further warned the parties that they must file discovery motions promptly if self-help failed or the court would not
                          consider requests to change the schedule based on the fact that discovery proceeded too slowly. Id. at 3. On January 2, 2019, the
                          parties stipulated to extend the discovery cutoff to February 15, 2019 and the court accepted this portion of the parties'
                          stipulation. Dkts. 15 and 19. Two months after discovery ended, on April 18, 2019, plaintiff filed a motion to compel discovery
                          that it initially requested in August 2018. Dkt. 24 . Apparently, the parties continued discovery after the cutoff, but now they
                          dispute whether defendant has met its obligations to plaintiff during this phase. Compare plaintiff's motion, dkt. 24 , to
                          defendant's response, dkt. 37 . From the court's perspective, discovery is over. Any discovery that takes place after February 15,
                          2019 is by agreement of the parties and is not going to be compelled by the court (although the court expects the parties actually
                          to honor their agreements, which is a slightly different matter). The motion to compel is denied as a nullity. The April 30


https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?120751029029042-L_1_0-1                                                                                       6/9
11/11/2019                     Case 0:19-cv-60270-RKA Document 30-1ECFEntered    Western District
                                                                                           on FLSDof Wisconsin
                                                                                                          Docket 11/17/2019 Page 7 of 9
                              telephonic hearing is canceled as unnecessary. Signed by Magistrate Judge Stephen L. Crocker on 4/26/2019. (arw) (Entered:
                              04/26/2019)
  05/09/2019           41 Motion to Exclude Reliance on Advice of Counsel Opinion by Plaintiff Static Media LLC. Response due 5/16/2019. (Van
                          Camp, Harry) (Entered: 05/09/2019)
  05/09/2019           42 Declaration of Vincent Bushnell filed by Plaintiff Static Media LLC re: 41 Motion to Exclude Reliance on Advice of Counsel
                          Opinion, (Attachments:
                          # 1 Exhibit 1 - Plaintiff's First Requests for Production,
                          # 2 Exhibit 2 - Defendant's Responses to Plaintiff's First Requests for Production) (Van Camp, Harry) Modified on 5/10/2019.
                          (lak) (Entered: 05/09/2019)
  05/09/2019           43 Brief in Opposition by Plaintiff Static Media LLC re: 28 Motion for Summary Judgment filed by Leader Accessories LLC. (Van
                          Camp, Harry) (Entered: 05/09/2019)
  05/09/2019           44 Response to Proposed Findings of Fact filed by Plaintiff Static Media LLC re: 28 Motion for Summary Judgment. (Van Camp,
                          Harry) Modified on 5/10/2019: Last page is blank. (lak) (Entered: 05/09/2019)
  05/09/2019           45 Proposed Findings of Fact filed by Plaintiff Static Media LLC re: 28 Motion for Summary Judgment. (Van Camp, Harry)
                          (Entered: 05/09/2019)
  05/09/2019           46 Declaration of Anthony DoVale filed by Plaintiff Static Media LLC re: 28 Motion for Summary Judgment, (Attachments:
                          # 1 Exhibit 1 - D400 Patent,
                          # 2 Exhibit 2 - Patent Drawings,
                          # 3 Exhibit 3 - Notice of Allowability,
                          # 4 Exhibit 4 - Response to Allowability,
                          # 5 Exhibit 5 - Assignment) (Van Camp, Harry) (Entered: 05/09/2019)
  05/16/2019           47 Brief in Opposition by Defendant Leader Accessories LLC re: 41 Motion to Exclude Reliance on Advice of Counsel Opinion
                          filed by Static Media LLC. (Modl, Michael) Modified on 5/20/2019. (lak) (Entered: 05/16/2019)
  05/20/2019           48 Brief in Reply by Defendant Leader Accessories LLC in Support of 28 Motion for Summary Judgment. (Modl, Michael)
                          (Entered: 05/20/2019)
  05/20/2019           49 Reply in Support of Proposed Findings of Fact filed by Defendant Leader Accessories LLC re: 28 Motion for Summary
                          Judgment. (Modl, Michael) (Entered: 05/20/2019)
  05/20/2019           50 Response to Proposed Findings of Fact filed by Defendant Leader Accessories LLC re: 28 Motion for Summary Judgment.
                          (Modl, Michael) Modified on 5/21/2019. (lak) (Entered: 05/20/2019)
  08/28/2019           51 ** TEXT ONLY ORDER **The court anticipates issuing its opinion and order on defendant's motion for summary judgment
                          by the end of this week. In the meantime, the court informs the parties that the outcome will be dispositive. As such, the parties
                          need not file their pretrial submissions and motions in limine, which are due on Friday. Signed by District Judge William M.
                          Conley on 08/28/2019. (bgw) (Entered: 08/28/2019)

https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?120751029029042-L_1_0-1                                                                                        7/9
11/11/2019                 Case 0:19-cv-60270-RKA Document 30-1ECFEntered  Western District
                                                                                     on FLSDof Wisconsin
                                                                                                    Docket 11/17/2019 Page 8 of 9
  08/30/2019           52 OPINION AND ORDER denying as moot 41 Motion to Exclude Reliance on Advice of Counsel Opinion; granting in part and
                          denying in part 28 Motion for Summary Judgment. Summary judgment of non-infringement is granted to defendant. Signed by
                          District Judge William M. Conley on 8/30/2019. (kwf) (Entered: 08/30/2019)
  08/30/2019           53 JUDGMENT entered in favor of Defendant Leader Accessories LLC dismissing the case. (kwf) (Entered: 08/30/2019)
  08/30/2019           54 Report on Filing of Patent or Trademark Action. Copy provided to the US Patent and Trademark Office electronically.
                          (Attachments:
                          # 1 Opinion and Order,
                          # 2 Judgment) (kwf) (Entered: 08/30/2019)
  09/13/2019           55 Bill of Costs by Defendant Leader Accessories LLC. Motions referred to Peter A. Oppeneer, Clerk of Court. Objection to Bill
                          of Costs due 9/23/2019. Brief in Support to Bill of Costs due 10/3/2019. Brief in Reply in Opposition to Bill of Costs due
                          10/8/2019. (Modl, Michael) (Entered: 09/13/2019)
  09/13/2019           56 Declaration of Jen-Feng Lee filed by Defendant Leader Accessories LLC re: 55 Bill of Costs, (Attachments:
                          # 1 Exhibit 1 - Service Fee Invoice,
                          # 2 Exhibit 2 - Deposition Transcript Invoices) (Modl, Michael) (Entered: 09/13/2019)
  09/25/2019           57 ORDER on Bill of Costs: Costs Taxed in favor of Defendant in the amount of $ 1,759.00. Signed by Peter A. Oppeneer, Clerk
                          of Court by J. Titak, Deputy Clerk on 9/25/19. (jat) (Entered: 09/25/2019)
  10/18/2019           58 Motion for Sanctions by Plaintiff Static Media LLC. (Van Camp, Harry) (Entered: 10/18/2019)
  10/18/2019           59 Declaration of Vincent Bushnell filed by Plaintiff Static Media LLC re: 58 Motion for Sanctions, (Attachments:
                          # 1 Exhibit A - Stipulated Protective Order,
                          # 2 Exhibit B - Order) (Van Camp, Harry) (Entered: 10/18/2019)
  10/18/2019           60 Declaration of Susan V. Warner filed by Plaintiff Static Media LLC re: 58 Motion for Sanctions. (Van Camp, Harry) (Entered:
                          10/18/2019)
  10/18/2019                  Set Briefing Deadlines as to 58 Motion for Sanctions. Brief in Opposition due 11/1/2019. Brief in Reply due 11/8/2019. (kwf)
                              (Entered: 10/18/2019)
  11/01/2019           61 Brief in Opposition by Defendant Leader Accessories LLC re: 58 Motion for Sanctions filed by Static Media LLC. (Modl,
                          Michael) (Entered: 11/01/2019)
  11/01/2019           62 Declaration of Jen-Feng (Jeff) Lee filed by Defendant Leader Accessories LLC in Opposition re: 58 Motion for Sanctions,
                          (Attachments:
                          # 1 Exhibit A - List of Patent Cases) (Modl, Michael) Modified on 11/1/2019. (lak) (Entered: 11/01/2019)
  11/01/2019           63 Declaration of Shlomo Y. Hecht filed by Defendant Leader Accessories LLC in Opposition re: 58 Motion for Sanctions,
                          (Attachments:
                          # 1 Exhibit B - Copy of Notice of Adherence to the Protective Order) (Modl, Michael) Modified on 11/1/2019. (lak) (Entered:
                          11/01/2019)

https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?120751029029042-L_1_0-1                                                                                      8/9
11/11/2019                Case 0:19-cv-60270-RKA Document 30-1ECFEntered     Western District
                                                                                       on FLSDof Wisconsin
                                                                                                      Docket 11/17/2019 Page 9 of 9
  11/08/2019           64 Brief in Reply by Plaintiff Static Media LLC in Support of 58 Motion for Sanctions (Van Camp, Harry) (Entered: 11/08/2019)



                                                                              PACER Service Center
                                                                                 Transaction Receipt
                                                                                    11/11/2019 13:52:33
                                                           PACER
                                                                          svwarner1900:4936075:0 Client Code:
                                                           Login:
                                                                                                 Search         3:18-cv-00330-
                                                           Description: Docket Report
                                                                                                 Criteria:      wmc
                                                           Billable
                                                                          6                      Cost:          0.60
                                                           Pages:




https://ecf.wiwd.uscourts.gov/cgi-bin/DktRpt.pl?120751029029042-L_1_0-1                                                                                9/9
